 
Exhibit 10.l

STOCK PURCHASE AGREEMENT


THIS IS A STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of March 17, 2009
(the “Effective Date”), by and between Global Energy Holdings Group, Inc., a
Delaware corporation (“Global”), and 2020 Energy, LLC, an Arizona limited
liability company (“Purchaser”).  Global and Purchaser are each a “Party,” and
collectively the “Parties.”


WITNESSETH:


WHEREAS, Global is the record and beneficial owner of five million three hundred
one thousand three hundred (5,301,300) shares of common stock, par value $0.001
per share (the “Common Stock”), of New Generation Biofuels Holdings, Inc., a
Florida corporation (“NGBF”);


WHEREAS, Purchaser wishes to purchase the shares and Global desires to sell the
shares to Purchaser in accordance with the terms and conditions set forth
herein;


WHEREAS, Global and NGBF are parties to that certain amended and restated
sublicense agreement, dated as June 15, 2006, between H2Diesel, Inc.
(predecessor in interest to NGBF) and Global (the “Sublicense Agreement”),
pursuant to which NGBF sublicenses to Global certain technology and rights
related to the manufacture of a vegetable oil based biodiesel as set forth in
the Sublicense Agreement; and


WHEREAS, as an inducement to Purchaser to enter into  this Agreement, Global
desires to assign to, and Purchaser desires to accept the assignment of,
Global’s rights and obligations under the Sublicense Agreement upon receipt of
NGBF’s written consent to such assignment and in accordance with the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants, agreements
representations and warranties contained herein, the Parties hereby agree as
follows:


ARTICLE I
PURCHASE OF SHARES
 
Section 1.1                          Purchase and Sale; Purchase Price.
Effective the date of this Agreement, Global hereby sells, assigns and transfers
to Purchaser, and Purchaser hereby purchases from Global, for eleven cents
($0.11) per share, all of the shares of Common Stock owned by Global (being
5,301,300 shares of Common Stock) (the “Purchased Shares”), for an aggregate
purchase price of Five Hundred Eighty-Three Thousand One Hundred Forty-Three and
0/100 Dollars ($583,143.00) (the “Purchase Price”).
 
Section 1.2                           Delivery of the Purchased Shares.  As soon
as reasonably practicable following the Effective Date, Global shall deliver (or
shall cause to be delivered) the stock certificates representing all of the
Purchased Shares (the “Certificates”), together with separate stock transfer
powers duly completed, executed and endorsed by Global for the transfer of the
Purchased Shares to Purchaser (the “Stock Transfer Powers”), to the Escrow Agent
(defined below in Section 1.3(a)), in accordance with the Escrow Letter
Agreement (defined below in Section 1.3(a)).

 
 

--------------------------------------------------------------------------------

 


Section 1.3                           Payment of Purchase Price; Escrow.
 
(a)           Purchaser has deposited the full amount of the Purchase Price in
escrow with Siller Wilk LLP, Purchaser’s counsel, located at 675 Third Avenue,
New York, New York 10017-5704, serving as an escrow agent (the “Escrow
Agent”).  Upon delivery to the Escrow Agent of the Certificates, together with
the Stock Transfer Powers, the Escrow Agent shall release the Purchase Price to
Global in accordance with the Escrow Letter Agreement among Global, Purchaser
and the Escrow Agent, dated as of March 17, 2009 (the “Escrow Letter
Agreement”), by initiating a wire transfer in the full amount of the Purchase
Price in immediately available U.S. funds to Global pursuant to the wire
transfer instructions provided by Global in the Escrow Letter Agreement.
 
(b)           If the Escrow Agent fails to release and pay to Global the full
Purchase Price in accordance with, and subject to the conditions of, Section
1.3(a), Purchaser shall remain liable for (and indemnify Global for) the
Purchase Price, or any portion thereof that is not so released and paid.
 
(c)           Purchaser acknowledges that the Certificates to be delivered to
the Escrow Agent will be in the name of Global when delivered and accompanied
with the Stock Transfer Powers duly evidencing the transfer of the Purchased
Shares to Purchaser.  Upon delivery in accordance with Section 1.3(a), the
Purchase Price will be released and paid to Global, regardless of any opinions
of counsel, consents of the issuer or transfer agent or other requirements NGBF
and/or its transfer agent may request or require to transfer the Purchased
Shares into the name of Purchaser upon the books and records of NGBF.
 
ARTICLE II
ASSIGNMENT OF SUBLICENSE AGREEMENT
 
Section 2.1                           Assignment of Sublicense
Agreement.  Subject to satisfaction of the condition set forth in Section 2.2,
Global shall assign the Sublicense Agreement and all of its rights thereunder
and shall delegate its obligations thereunder to Purchaser, and Purchaser shall
accept such assignment of the Sublicense Agreement and Global’s rights
thereunder and shall assume Global’s obligations under the Sublicense Agreement,
as promptly as practicable after satisfaction of the condition set forth in
Section 2.2 (the “Sublicense Assignment”).
 
Section 2.2                          Written Consent of NGBF. Purchaser
acknowledges that Section 16 of the Sublicense Agreement prohibits the
Sublicense Assignment as contemplated by Section 2.1 hereof.  Therefore,
Purchaser and Global shall use commercially reasonable efforts to obtain a
written consent from NGBF to the Sublicense Assignment, provided, that failure
to obtain such written consent shall not constitute a breach of this Agreement
by either party.  NGBF’s written consent to the Sublicense Assignment is a
condition precedent to Global’s obligation to assign the Sublicense Agreement to
Purchaser pursuant to Section 2.1 and to Purchaser’s obligation to accept the
assignment and assume Global’s obligations under the Sublicense Agreement
pursuant to Section 2.1.


 
- 2 -

--------------------------------------------------------------------------------

 


Section 2.3                          Assignment and Assumption Instrument. In
order to effect the Sublicense Assignment, upon obtaining the written consent of
NGBF to the Sublicense Assignment, as contemplated in Section 2.2, Global and
Purchaser shall execute and deliver to each other an assignment and assumption
agreement in the form attached to this Agreement as Exhibit A.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1                           Representations and Warranties of Global.
Global hereby represents and warrants to Purchaser as follows:
 
(a)           Global is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.  The execution, delivery and performance of
this Agreement by Global has been duly and validly authorized by all necessary
corporate and stockholder action, and no other corporate proceedings on its or
its stockholders part are necessary to authorize this Agreement.  This Agreement
has been duly and validly executed and delivered by Global, and, assuming the
due authorization, execution and delivery of this Agreement by Purchaser,
constitutes the legal, valid and binding obligation, enforceable against Global
in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity (regardless of whether considered in a proceeding at law or in equity).
 
(b)           Global’s execution, delivery and performance of this Agreement
will not constitute a violation of any provision of any law, rule or regulation
applicable to Global or conflict with, violate, result in a breach of, or
constitute a default under, Global’s certificate of incorporation or bylaws, or
any agreement, instrument, judgment, order or decree to which it is a party or
by which it or its assets are bound.
 
(c)           Except for filings required under federal or state securities laws
and the written consent of NGBF required for the Sublicense Assignment, no
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or third party is required to be
made or obtained by Global in connection with the execution and delivery of this
Agreement by Global, or the performance by Global of its obligations hereunder.
 
(d)           Global is the holder of record and beneficial owner of the
Purchased Shares, free and clear of any liens, encumbrances or restrictions,
other than restrictions on transfer imposed by federal and applicable state
securities laws.  There are no outstanding options, warrants or other rights or
agreements of any kind (other than this Agreement) for the purchase or
acquisition from, or the sale by, Global of any of the Purchased Shares.  Global
is not a party to any voting trust, proxy or other agreement or understanding
with respect to the voting of the Purchased Shares.  Upon consummation of the
transactions contemplated in this Agreement, Purchaser will acquire valid title
to the Purchased Shares free and clear of any liens, restrictions or
encumbrances, other than restrictions on transfer imposed by federal and
applicable state securities laws.
 


 
- 3 -

--------------------------------------------------------------------------------

 


(e)           There are no claims for investment banking fees, brokerage
commissions, finder's fees or similar compensation (other than professional fees
to attorneys and accountants) in connection with the transactions contemplated
by this Agreement based on any arrangement or agreement made by or on behalf of
Global.
 
Section 3.2                           Representations and Warranties of
Purchaser. Purchaser hereby represents and warrants to Global as follows:
 
(a)           Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of Arizona with its principal place
of business in Arizona, and has the requisite power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance of this Agreement by Purchaser has been duly and
validly authorized by all necessary limited liability company action, and no
other proceedings on the part of Purchaser or its managers or members are
necessary to authorize this Agreement.  This Agreement has been duly and validly
executed and delivered by Purchaser, and, assuming the due authorization,
execution and delivery of this Agreement by Global, constitutes the legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at law or in equity).
 
(b)           The execution, delivery and performance of this Agreement by
Purchaser will not constitute a violation of any provision of any law, rule or
regulation applicable to Purchaser or conflict with, violate, result in a breach
of, or constitute a default under, the operating agreement (or other governing
documents) of Purchaser, or any agreement, instrument, judgment, order or decree
to which Purchaser is a party or by which it is bound.
 
(c)           Except for filings required under federal or state securities laws
and the written consent of NGBF required for the Sublicense Assignment, no
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or third party is required to be
made or obtained by Purchaser in connection with the execution and delivery of
this Agreement, or the performance by Purchaser of its obligations hereunder.
 
(d)           Purchaser is an “accredited investor” as such term is defined in
Rule 501 of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).  Purchaser is acquiring the Purchased Shares for investment
purposes only, for its own account and not with a view to, or for resale in
connection with, the distribution or other disposition of the Purchased Shares
in contravention of the Securities Act or applicable state securities laws (the
“State Acts”).
 


 
- 4 -

--------------------------------------------------------------------------------

 


(e)           Purchaser has such knowledge and experience in financial and
business matters that Purchaser is capable of evaluating the merits and risks of
the investment contemplated by this Agreement and making an informed investment
decision with respect thereto.
 
(f)           Purchaser understands that the Purchased Shares have not been
registered under the Securities Act or any State Acts, and may not be
transferred unless subsequently registered thereunder or pursuant to an
exemption from registration, and that a legend indicating such restrictions will
be placed on the certificates representing such shares.
 
(g)           Except as expressly set forth in Section 3.1(d), Global makes no
representation or warranty of any kind with respect to NGBF or the Purchased
Shares, and Purchaser hereby acknowledges that in making its investment decision
with respect to the purchase of the Purchased Shares, it has not relied on any
representation or warranty by Global with respect to NGBF or the Purchased
Shares, except for the representation and warranty made in Section 3.1(d).
 
(h)           There are no claims for investment banking fees, brokerage
commissions, finder's fees or similar compensation (other than professional fees
to attorneys and accountants) in connection with the transactions contemplated
by this Agreement based on any arrangement or agreement made by or on behalf of
Purchaser.
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1                           No Waivers, Amendments.
 
(a)           No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
(b)           No amendment, modification or supplement to this Agreement shall
be enforced against any Party unless such amendment, modification or supplement
is signed by all of the Parties.
 
(c)           Any provision of this Agreement may be waived if, but only if,
such waiver is in writing and is signed by the Party against whom the
enforcement of such waiver is sought.
 


 
- 5 -

--------------------------------------------------------------------------------

 


Section 4.2                           Notices. Any notice provided for in this
Agreement shall be made in writing and will be deemed properly delivered if
either personally delivered or sent by facsimile transmission (upon receipt of a
machine-generated confirmation of delivery), overnight courier or mailed
certified or registered mail, return receipt requested, postage prepaid, to the
recipient as follows:
 
(a)           If to Global, to the attention of its President and Chief
Executive Officer, at 3348 Peachtree Road NE, Suite 250, Tower Place 200,
Atlanta, Georgia 30326, or to such other attention and address as Global may
have specified by notice to Purchaser from time to time;
 
(b)           If to Purchaser, to the attention of Purchaser at 4211 Northern
Boulevard, Long Island City, New York 11101, or to such other attention and
address as Purchaser may have specified by notice to Global from time to time.
 
Any such notice shall be effective (x) if delivered personally or by facsimile
transmission, when received, (y) if sent by overnight courier, on the date
contained in a written confirmation of delivery provided by such courier, or (z)
if mailed postage-prepaid and with return receipt requested, five (5) days after
being mailed as described above.


Section 4.3                           Governing Law; Submission to Jurisdiction.
 
(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts executed and to
be performed entirely within that state.
 
(B)           GLOBAL AND PURCHASER HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY OR NASSAU COUNTY OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE EASTERN OR SOUTHERN
DISTRICTS OF NEW YORK IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
OTHERWISE RELATING TO THIS AGREEMENT, AND CONSENT TO SERVICE OF PROCESS WITH
RESPECT TO SUCH COURTS IN AND OF THE STATE OF NEW YORK BEING MADE BY REGISTERED
OR CERTIFIED MAIL TO IT IN ACCORDANCE WITH SECTION 4.2.
 
Section 4.4                          Section Headings. The section headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
 
Section 4.5                           Construction. The language used in this
Agreement will be deemed to be the language chosen by the Parties to express
their mutual intent, and no rule of strict construction will be applied against
any Party.
 


 
- 6 -

--------------------------------------------------------------------------------

 


Section 4.6                          Entire Agreement; No Other Representations.
This Agreement, including the exhibits hereto, constitutes the entire agreement
and understanding between the Parties relating to the subject matter hereof and
supersedes any and all prior agreements and understandings, written or oral,
relating to the subject matter hereof.  None of the Parties has made any
representations or warranties concerning the subject matter of this Agreement
except those set forth in Article III hereof.
 
Section 4.7                          Severability. Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdictions, it
being intended that all rights and obligations of the Parties hereunder shall be
enforceable to the fullest extent permitted by law.
 
Section 4.8                          Counterparts. This Agreement may be signed
in counterparts, each of which shall constitute an original and which together
shall constitute one and the same agreement.
 
Section 4.9                          Parties in Interest. Neither this Agreement
nor any of the rights of the Parties hereunder shall be assigned by any of the
Parties without the prior written consent of the other Party.  This Agreement
and all the provisions hereof shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns.
 
Section 4.10                        Further Assurances. The Parties agree to
execute, acknowledge, deliver, file and record such further certificates,
amendments, instruments, agreements and documents, and to do all such other acts
and things, as may be required by law or as may be necessary or advisable to
carry out the intent and purposes of this Agreement.
 
Section 4.11                        Survival. The representations, warranties,
covenants and agreements of the Parties contained in this Agreement shall
survive the purchase and sale of the Purchased Shares pursuant to this
Agreement.  The representations and warranties of the Parties contained in this
Agreement shall expire three (3) years from the date of this Agreement, except
that if, prior to such expiration, a Party has made a claim or claims in writing
to another Party of a breach of one or more representations and warranties by
such Party, such representations and warranties shall survive for purposes of
resolution of such claim or claims.
 
[Signatures on following pages]
 
- 7 -

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.





 
GLOBAL ENERGY HOLDINGS GROUP, INC.
             
By:
    /s/ Rom Papadopoulos
   
Name: Rom Papadopoulos
   
Title:   Executive Vice President





 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.





 
2020 ENERGY, LLC
             
By:
    /s/ Abraham Jacobi
   
Name: Abraham Jacobi,
   
Its sole member




--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION INSTRUMENT




ASSIGNMENT OF SUBLICENSE AGREEMENT
BY
GLOBAL ENERGY HOLDINGS GROUP, INC.
TO
2020 ENERGY, LLC


This Assignment and Assumption Agreement (this "Instrument") is made and entered
into as of _______ __, 2009, by and between Global Energy Holdings Group, Inc.,
a Delaware corporation (“Assignor”), and 2020 Energy, LLC, an Arizona limited
liability company (“Assignee”).


WHEREAS, Assignor and Assignee have entered into that certain stock purchase
agreement, dated as of March 17, 2009 (the “Agreement”), by which Assignor has
sold to Assignee, and Assignee has purchased from Assignor, all of the
outstanding capital stock of New Generation Biofuels Holdings, Inc., a Florida
corporation (“NGBF”), that are owned by Assignor, pursuant to the terms and
conditions set forth in the Agreement;


WHEREAS, Assignor and NGBF are parties to that certain amended and restated
sublicense agreement, dated as June 15, 2006, between H2Diesel, Inc.
(predecessor in interest to NGBF) and Assignor (the “Sublicense Agreement”),
pursuant to which NGBF sublicenses to Assignor certain technology and rights
related to the manufacture of a vegetable oil based biodiesel as set forth in
the Sublicense Agreement;


WHEREAS, under the Agreement, Assignor has agreed to assign and delegate the
Sublicense Agreement and all of its rights and obligations thereunder to
Assignee, and Assignee has agreed to accept such assignment and assume
Assignor’s obligations under the Sublicense Agreement (the “Assignment”),
subject to receipt from NGBF of a written consent to the Assignment; and


WHEREAS, NGBF has executed and delivered a written consent, dated _______ __,
2009, to the Assignment.


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.           Assignment and Assumption. Effective as of the date hereof,
Assignor hereby assigns, transfers, conveys, and delivers, absolutely,
unconditionally and irrevocably, to Assignee all of Assignor’s right, title, and
interest in and to the Sublicense Agreement and hereby delegates all of
Assignor’s duties and obligations thereunder.  Assignee hereby accepts the
assignment of the Sublicense Agreement and assumes and agrees to observe and
perform all of the duties and obligations, and to pay and discharge when due all
of the liabilities of Assignor to be observed, performed, paid or discharged
under the Sublicense Agreement.
 


 

--------------------------------------------------------------------------------

 


2.           Further Actions.  Each of the parties hereto covenants and agrees
to execute and deliver, at the reasonable request of the other party hereto,
such further instruments and to take such other actions, as such other party may
reasonably request, to more effectively consummate the assignment contemplated
by this Instrument.
 
3.           Section Headings.  The section headings contained in this
Instrument are for reference purposes only and shall not affect the meaning or
interpretation of this Instrument.
 
4.           Notice.  All notices, requests and other communications to be given
by any party hereunder shall be in writing and delivered in accordance with
Section 4.2 of the Agreement.
 
5.           Governing Law; Submission to Jurisdiction.
 
(a)           This Instrument shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts executed and to
be performed entirely within that state.
 
(b)           ASSIGNOR AND ASSIGNEE HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT SITTING IN NEW YORK COUNTY OR NASSAU COUNTY OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE EASTERN OR SOUTHERN
DISTRICTS OF NEW YORK IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
OTHERWISE RELATING TO THIS INSTRUMENT, AND CONSENT TO SERVICE OF PROCESS WITH
RESPECT TO SUCH COURTS IN AND OF THE STATE OF NEW YORK BEING MADE BY REGISTERED
OR CERTIFIED MAIL TO IT IN ACCORDANCE WITH SECTION 4.
 
6.           Binding Effect.  This Instrument shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
 
7.           Counterparts.  This Instrument may be executed in any number of
counterparts, each of which shall be an original, and all of such counterparts
together shall constitute one and the same instrument.
 


 
[Signatures on following pages]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Instrument as of the date
first written above.




ASSIGNOR:
GLOBAL ENERGY HOLDINGS GROUP, INC.
             
By:
     
Rom Papadopoulos
   
Executive Vice President







 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Instrument as of the date
first written above.




ASSIGNEE:
2020 ENERGY, LLC
             
By:
     
Abraham Jacobi,
   
Its sole member









*     *     *     *     *


 

--------------------------------------------------------------------------------

 


 